Citation Nr: 0702791	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  98-10 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision.  In January 
2006, the Board remanded for further development.  


FINDING OF FACT

Schizophrenia was not present in service or manifested within 
the first post service year, and a preponderance of the 
evidence is against a finding that schizophrenia is otherwise 
related to service. 


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
duty, and a psychosis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2002, 
September 2005, January 2006, and May 2006.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).



Analysis

The veteran contends that he has schizophrenia as a result of 
service.  He specifically asserts that his current disability 
was evidenced during service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If a psychosis manifests to a degree of 10 percent within one 
year from the date of termination of service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  For the reasons discussed 
below, this presumption does not apply in the instant case. 

The veteran has a current psychiatric disability.  Multiple 
medical records reflect diagnoses of chronic paranoid 
schizophrenia.  

Service medical records show that the examinations at service 
entry and discharge were negative for a psychiatric 
disability.  A treatment note dated in September 1970 shows 
that the veteran was seen for trouble with his nerves.  He 
was also sleeping poorly and got nervous when people talked 
to him.  The record indicates that the veteran was seen by a 
mental health social worker and that he was prescribed 
medication. The psychiatric system was normal on examination 
prior to discharge in December 1971.  An acquired psychiatric 
disability was not identified in service and schizophrenia 
was not manifested within the first post service year.  

The main issue in this case is whether the veteran's service 
manifestations are related to his current disability.  
Several reports have addressed the relationship between the 
veteran's current disability and service.  A January 1997 VA 
examination report noted that although the veteran's 
disability clinically manifested in the last 15 years, he 
could have had prodromal symptoms during service.  The 
examiner noted that it was difficult to conclude that the 
veteran's symptoms were the onset of his disability as the 
records and history only indicate treatment in the last 15 
years.  Subsequently, the February 1997 VA examination report 
noted that the veteran's complaints of anxiety and sleep 
problems in service were most likely part of the prodromal or 
onset of his schizophrenia.  A medical certificate from Dr. 
J.A. Juarbe, dated in July 2004, based on the veteran's 
assertions as to his symptoms in service, contains an opinion 
that the veteran's schizophrenia had its onset in service.  

Pursuant to the Board's January 2006 remand, VA afforded the 
veteran another mental disorders examination in June 2006.  
The examiner noted that he reviewed the claims folder in 
conjunction with the examination.  After an extensive 
examination of the veteran and review of the record, the 
examiner noted that the September 17, 1970 service record, 
describing trouble with nerves, was "a temporary, self-
limiting episode [,] which was not related to nor responsible 
for any further psychiatric disability or impairment."  In 
support of his opinion, the examiner cited to the veteran's 
completion of military service with an honorable discharge 
and the lack of evidence of other psychiatric symptoms or 
conditions after the September 1970 incident in service 
medical records.  The examiner added that the symptoms 
described in service medical records "have no relation at 
all, nor were prodromal symptoms, of the diagnosed 
schizophrenia in Chicago; nor of the currently diagnosed 
schizoaffective disorder." 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the June 2006 VA examination report is 
more complete and thorough than the January 1997 and February 
1997 VA examination reports and Dr. Juarbe's opinion.  The 
June 2006 VA examination report was based upon a through 
review of the claims folder and examination of the veteran 
while there is no indication that it was reviewed in 
conjunction with the other reports.  Also, the June 2006 VA 
examiner offered extensive support for his opinion; the other 
reports failed to offer adequate support for their 
assertions.  Additionally, the January 1997 VA examination 
report only suggested a possible relationship between service 
and current disability.  Therefore, the Board finds the June 
2006 VA examination report is more probative than the January 
1997 and February 1997 VA examination reports and Dr. 
Juarbe's opinion.  Therefore, the preponderance of the of the 
evidence is against a finding that the veteran's 
schizophrenia is etiologically related to service. 

While the veteran has suggested that schizophrenia is related 
to service, as a lay person, he has no competence to give a 
medical opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's schizophrenia is related to service.  When 
the preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





ORDER

Service connection for schizophrenia is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


